Title: To Thomas Jefferson from Aureliano Tiribelli, 5 September 1808
From: Tiribelli, Aureliano
To: Jefferson, Thomas


                  
                     Mio Signore 
                     
                     Nova Orlns 5. Settbre 1808
                  
                  Essendomi presa la liberta nel Tempo che dimoravo 
                     in Washington di Scriverli un Viglietto a parteciparli che le mie circostanze a lei ben cognile non mi permettevano Restare più disimpiegato, e data La Hederna parte al Sige: Agostino Serra Accio gliela Recapitasse, Dissi A dunque che disimpiegato come lo ero presi il Compenso d’Impiegarmi in una delle sue Cannonicae quale Tiene il No. 66, per 
                     servitore di Camera 6, Desidero A dunque Adesso di Sapere da V.S. se possibile passe per suo Mezzo Introdurre una lettera alla mia Famiglia et il seconda de suoi ordini eseguire quello che sará a Comandarmi
                  Depresso alla sua Raccomandazione non ebbe nessuna notizia della Lettera a lei Recapitatali de perció sono all’oscuro di quello che Lei ne esegui
                  Il Nome del mio Capitano Leiut. Hamlete Neale
                  Scusi a perdoni La mia Libertà ma pregandolo a scusarmi, che ciò a Forza delle mie Circostanze Sono a Chiederle perdono e scusa a Credermi Suo Servo Umile
                  
                     Aureliano Tiribelli 
                     
                  
               